DETAILED ACTION

The following is a Final office action in response to the Amendments filed on July 25, 2022.

Claim 21 has been amended.

Claims 1-21 are pending.

Response to Arguments
 

	35 U.S.C. 103 Rejections
	Applicant’s argument regarding the 103-rejection filed on August 25, 2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. For at least these reasons, applicant’s arguments are considered not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Spohn et al.  (US PGPub 2019/0081884) in view of Indiresan et al. (USPGPub 2021/0226879).

As per claim 1, Spohn teaches a method for managing a link state database in a network (Spohn, see paragraph [0006], periodically probing links of peer nodes to determine one or more link metrics associated with a link) comprising, by a network node:
 maintaining network status information for a plurality of different portions of the network, wherein said network status information for one of the different portions is updated with a higher latency than said network status information for another one of the different portions (Spohn, see paragraph [0007], one or more link metrics associated with the link are dynamically recalculated every 10 seconds, one or more link state changes are monitored based on the one or more link metrics, wherein the link state changes are monitored every 60 seconds, and a single link metric is determined based on the link bandwidth to the peer node and the link latency to the peer node) and
 updating the link state database based on the network status information for the plurality of different portions of the network, the link state database indicative of link states within the plurality of different portions of the network, wherein the link state database includes a first portion indicative of link states for said one of the different portions of the network and a second portion indicative of link states for said other one of the different portions of the network (Spohn, see paragraph [0037], The DLSP may be used to periodically probe peer nodes in the network and to efficiently update the topology database, for example, by only providing those link state changes to the topology database that exceed a given value. For example, the DLSP is used to populate the topology database with link state information obtained from neighbor/peer nodes (or routers)).
Spohn doesn’t explicitly teach said higher latency being due at least in part to active inhibition of notifications indicative of the network status information by one or more other network nodes. Spohn also doesn’t explicitly teach an indication that the first portion is tracked with a lower precision than the second portion due to said high latency.
In analogous art Indiresan teaches said higher latency being due at least in part to active inhibition of notifications indicative of the network status information by one or more other network nodes (Indiresan, see paragraph [0028], wherein a data packet forwarded by the first node to the second node(s) will be forwarded back to the first node, either directly or via other nodes in the network. A data packet forwarded through a routing loop can expend network resources without arriving at its destination. Also see paragraph [0029], These data packets may be referred to as “traceroute packets.” When any one of the data packets is routed through the network, a receiving node may identify that the data packet is expired using its expiration field and may return an ICMP message (e.g., a Time Exceeded message) to the testing node. Based on the ICMP messages returned in response to the data packets, the testing node can identify latency through one or more network paths between the testing node and the destination, as well as identify the nodes along the network path(s).) Kang also teaches an indication that the first portion is tracked with a lower precision than the second portion due to said high latency (Indiresan, see paragraph [0029], These data packets may be referred to as “traceroute packets.” When any one of the data packets is routed through the network, a receiving node may identify that the data packet is expired using its expiration field and may return an ICMP message (e.g., a Time Exceeded message) to the testing node. Based on the ICMP messages returned in response to the data packets, the testing node can identify latency  through one or more network paths between the testing node and the destination, as well as identify the nodes along the network path(s)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Indiresan and apply them on the teaching of Spohn as doing so would help in identifying the presence of routing loops with the network, in real time. (Indiresan, see paragraph [0028]).

As per claim 2, Spohn-Indiresan teaches the method of claim 1, wherein updating the link state database comprises updating the link state database separately for a given portion of the plurality of different portions of the network, in response to receiving one of said notifications indicative of the network status information for said one of the plurality of different portions (Spohn, see paragraph [0038], the DLSP (e.g., DLSP 115) of a node (e.g., router 105) sends routing update messages to peer node(s) (e.g., router 106) that convey the state of links maintained on the topology database. When DLSP establishes a new link with a peer node (a new neighbor), the node will send link state information to the new peer node. When the node updates a link state, the node will then assign a new link state sequence number).

As per claim 3, Spohn-Indiresan teaches the method of claim 2, further comprising, following said updating the link state database for said given portion, generating routing information for said given portion, the routing information indicating desired routing paths through said given portion to reach specified nodes of the network within said given portion, and integrating said routing information with routing information for other ones of the plurality of different portions to generate routing information for the network (Spohn, see paragraph [0035], a routing protocol that routes packets on a network via one or more nodes. “DLSP” may also refer to a routing protocol that at real-time dynamically computes a path by periodically probing links of peer nodes to determine link metrics for each link, including a link bandwidth of a peer node (or a neighbor node) and a link latency to the peer node. The DLSP may be, but is not limited to, a unicast, a multipath, and a multicast routing protocol, or any other transmission/routing protocol).

As per claim 4, Spohn doesn’t explicitly teach the method of claim 1, wherein the higher latency is between occurrence of a network event and the network node being notified of the network event, said active inhibition including one or more of: notification mechanism selecting actions, notification inhibiting actions, and notification delaying actions, performed by one or more network nodes handling the notifications.
In analogous art Indiresan teaches the method of claim 1, wherein the higher latency is between occurrence of a network event and the network node being notified of the network event, said active inhibition including one or more of: notification mechanism selecting actions, notification inhibiting actions, and notification delaying actions, performed by one or more network nodes handling the notifications (Indiresan, see paragraph [0057], The ECN field 216 may provide a notification of end-to-end network congestion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Indiresan and apply them on the teaching of Spohn as doing so would help in identifying the presence of routing loops with the network, in real time. (Indiresan, see paragraph [0028]).

As per claim 5, Spohn-Indiresan teaches the method of claim 1, further comprising generating routing information based on said link state database, wherein generating the routing information comprises generating an indication of where to route the packet based on a specified destination of the packet, the specified destination falling within or reachable by a node within one of the different portions of the network, the routing information reflecting a plurality of different levels of precision of link state information corresponding to the plurality of different portions of the network (Spohn, see paragraph [0038], the DLSP (e.g., DLSP 115) of a node (e.g., router 105) sends routing update messages to peer node(s) (e.g., router 106) that convey the state of links maintained on the topology database. When DLSP establishes a new link with a peer node (a new neighbor), the node will send link state information to the new peer node. When the node updates a link state, the node will then assign a new link state sequence number. The DLSP will accordingly replace a previous lower value of the link state. For one embodiment, this changed link state information may only be shared with those nodes in the topology database that are part of the Shortest Path Tree (“SPT”), as described in further detail below. For another embodiment, after computation of the SPT, the DLSP may select to only report to its peer nodes incremental changes to the SPT and update messages such as link failures).

As per claim 6, Spohn-Indiresan teaches the method of claim 1, further comprising generating routing information based on said link state database, wherein generating the routing information comprises combining multiple topology graphs, each topology graph indicating available nodes of the network and available links between said available nodes, each topology graph corresponding to a different one said different portions of the network, said different portions being overlapping, non-overlapping, or a combination thereof. (Spohn, see paragraph [0025], dynamic (or real-time) routing protocol that enables auto-configuration in any network topology by periodically monitoring change(s) to link state(s) of one or more nodes (i.e., the link connectivity between a node and its neighbor/peer nodes). Moreover, embodiments of the DLSP system also provide a dynamic routing protocol that enables event-based (e.g., a link failure) auto re-configuration to any node, host, or topology in response to any changes in the nodes (e.g., performance, topological, or infrastructure changes)).

	As per claim 7, Spohn-Indiresan teaches the method of claim 6, wherein generating the routing information further comprises generating a tree having sufficient path performance based on the combined topology graphs, the tree having sufficient path performance indicating desired routing paths through the network to reach different nodes of the network (Spohn, see paragraph [0038], this changed link state information may only be shared with those nodes in the topology database that are part of the Shortest Path Tree (“SPT”), as described in further detail below. For another embodiment, after computation of the SPT, the DLSP may select to only report to its peer nodes incremental changes to the SPT and update messages such as link failures. Accordingly, advantages to the embodiments described herein are that by periodically monitoring link state changes (e.g., link bandwidth and link latency) and forwarding link state updates to peer nodes, the DLSP (e.g., DLSP 115-116) enables the DLSP system (e.g., DLSP system 100) in real-time to (i) auto-configure each of its peer nodes within any network topology, and (ii) find the best path to improve efficiency in the network).

	As per claim 8, Spohn-Indiresan teaches the method of claim 1, further comprising generating routing information based on said link state database, wherein generating the routing information comprises: generating or obtaining multiple topology graphs, each topology graph indicating available nodes of the network and available links between said available nodes, each topology graph corresponding to a different one said different portions of the network, said different portions being overlapping, non-overlapping, or a combination thereof, generating multiple trees having sufficient path performance each based on a different one of the multiple topology graphs, each tree having sufficient path performance indicating desired routing paths through the network to reach different nodes of the network; and combining the trees having sufficient path performance to define an overall tree having sufficient path performance for the network. (Spohn, see paragraph [0055], a path of last resort (i) overlaps with a path having a lower path cost, or (ii) is where the bandwidth of the path exceeds a bandwidth of a bottleneck link shared with links with lower path costs. To determine the path of last resort, the DLSP system assumes that at least two paths are overlapping or that there is a path with a higher path cost whose bandwidth is equal to the first link, as such the second link would be the path of last resort. In addition, a low ratio is also calculated to determine the path of last resort).
	As per claim 9, Spohn-Indiresan teaches the method of claim 1, further comprising updating routing information based on said link state database in response to receipt of network status information for one of the different portions, wherein generating the routing information comprises: computing, for said one of the different portions separately from other ones of the different portions, a tree indicating desired routing paths through said one of the different portions; and integrating the tree with other trees for said other ones of the different portions to create a tree indicating desired routing paths through the network (Spohn, see paragraph [0050], For example, if using four nodes (e.g., nodes 201, 202, 203, and 261) to compute the SPT (to simplify the description), vertex I can be illustrated as node 201, where I can be denoted as links 221 (between node 201 and node 202) to link 222 (between node 201 and node 203) (i.e., vertex I=221-222). The remaining links of the tree are a first link 224 between node 202 and 203, a second link 273 between node 202 and node 261, and a third link 278 between node 203 and 261. Continuing with the example, each of the links has the same capacity when computing the SPT from vertex I to node 261 at the beginning. Based on the available physical paths (e.g., link 222 connected to link 278, link 221 connected to link 273, etc.), the path cost is determined based on the summation of the capacity of the links on the path).

	As per claim 10, Spohn-Indiresan teaches the method of claim 1, further comprising generating routing information based on said link state database, wherein generating the routing information comprises combining network status information for different ones of the plurality of different portions of the network, said different portions being overlapping, non-overlapping, or a combination thereof (Spohn, see paragraph [0055], a path of last resort (i) overlaps with a path having a lower path cost, or (ii) is where the bandwidth of the path exceeds a bandwidth of a bottleneck link shared with links with lower path costs. To determine the path of last resort, the DLSP system assumes that at least two paths are overlapping or that there is a path with a higher path cost whose bandwidth is equal to the first link, as such the second link would be the path of last resort. In addition, a low ratio is also calculated to determine the path of last resort).

	As per claim 11, Spohn teaches a method for managing information in a packet in a network, (Spohn, see paragraph [0006], periodically probing links of peer nodes to determine one or more link metrics associated with a link) comprising, by a network node:
 	generating or receiving an indication of a network event (Spohn, see paragraph [0007], one or more link metrics associated with the link are dynamically recalculated every 10 seconds, one or more link state changes are monitored based on the one or more link metrics, wherein the link state changes are monitored every 60 seconds, and a single link metric is determined based on the link bandwidth to the peer node and the link latency to the peer node)
transmitting the indication of the network event toward a first one or more other network nodes (Spohn, see paragraph [0058], DLSP 215 sends one or more routing update messages to its peer nodes (e.g., nodes 201-204) that convey the state of links maintained on the topology database. For example, when node 205 periodically probes the links of its peer nodes, node 205 may establish/discover a new link with a new peer node (or a new node that was not initially in the network) and thus will send the link state information to the new peer node. Note that this link state information will only be shared with those nodes in the topology database that are part of the SPT).
Spohn doesn’t explicitly teach actively inhibiting transmission of the indication of the network event toward a second one or more other network nodes.
In analogous art Indiresan teaches actively inhibiting transmission of the indication of the network event toward a second one or more other network nodes (Indiresan, see paragraph [0028], wherein a data packet forwarded by the first node to the second node(s) will be forwarded back to the first node, either directly or via other nodes in the network. A data packet forwarded through a routing loop can expend network resources without arriving at its destination. Also see paragraph [0029], These data packets may be referred to as “traceroute packets.” When any one of the data packets is routed through the network, a receiving node may identify that the data packet is expired using its expiration field and may return an ICMP message (e.g., a Time Exceeded message) to the testing node. Based on the ICMP messages returned in response to the data packets, the testing node can identify latency through one or more network paths between the testing node and the destination, as well as identify the nodes along the network path(s).)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Indiresan and apply them on the teaching of Spohn as doing so would help in identifying the presence of routing loops with the network, in real time. (Indiresan, see paragraph [0028]).


As per claim 12, 
		[Rejection rational for claim 4 is applicable]. 

As per claim 13, 
		[Rejection rational for claim 1 is applicable].

As per claim 14, Spohn-Indiresan teaches the network node of claim 13, wherein updating the link state database comprises updating the link state database separately for a given portion of the plurality of different portions of the network, in response to receiving one of said notifications indicative of the network status information for said one of the plurality of different portions (Spohn, see paragraph [0035], a routing protocol that routes packets on a network via one or more nodes. “DLSP” may also refer to a routing protocol that at real-time dynamically computes a path by periodically probing links of peer nodes to determine link metrics for each link, including a link bandwidth of a peer node (or a neighbor node) and a link latency to the peer node. The DLSP may be, but is not limited to, a unicast, a multipath, and a multicast routing protocol, or any other transmission/routing protocol).

As per claim 15, Spohn-Indiresan teaches the network node of claim 14, further configured, following said updating the link state database for said given portion, to generate routing information for said given portion, the routing information indicating desired routing paths through said given portion to reach specified nodes of the network within said given portion, and to integrate said routing information with routing information for other ones of the plurality of different portions to generate routing information for the network (Spohn, see paragraph [0035], a routing protocol that routes packets on a network via one or more nodes. “DLSP” may also refer to a routing protocol that at real-time dynamically computes a path by periodically probing links of peer nodes to determine link metrics for each link, including a link bandwidth of a peer node (or a neighbor node) and a link latency to the peer node. The DLSP may be, but is not limited to, a unicast, a multipath, and a multicast routing protocol, or any other transmission/routing protocol).

As per claim 16, 
		[Rejection rational for claims 1 and 4 is applicable].

As per claim 17, Spohn-Indiresan teaches the network node of claim 13, further configured to generate routing information based on said link state database, wherein generating the routing information comprises combining multiple topology graphs, each topology graph indicating available nodes of the network and available links between said available nodes, each topology graph corresponding to a different one said different portions of the network, said different portions being overlapping, non-overlapping, or a combination thereof (Spohn, see paragraph [0055], a path of last resort (i) overlaps with a path having a lower path cost, or (ii) is where the bandwidth of the path exceeds a bandwidth of a bottleneck link shared with links with lower path costs. To determine the path of last resort, the DLSP system assumes that at least two paths are overlapping or that there is a path with a higher path cost whose bandwidth is equal to the first link, as such the second link would be the path of last resort. In addition, a low ratio is also calculated to determine the path of last resort).

As per claim 18, Spohn-Indiresan teaches the network node of claim 13, wherein the notifications include one or more of: a notification indicative of a single network event; a notification indicative of multiple network events; a notification indicative of overall status of a portion of the network; a notification received via another peer network node; and a notification transmitted to the network node from a ground station when the network node is a satellite network node (Spohn, see paragraph [0081], the forwarding engine may receive notifications (or updates) such as, but is not limited to, a dynamic link state routing protocol (DLSP), a total number of available paths, a plurality of specifications regarding each of the networks that are reachable, and a router address (e.g., a destination address for the incoming packets). Note that each of the routers as described herein has a forwarding engine).

As per claim 19, 
		[Rejection rational for claim 11 is applicable].

As per claim 20, 
		[Rejection rational for claim 4 is applicable].

As per claim 21, Spohn teaches a system for managing a link state database in a network the system comprising:
 a first network node configured to: receive or generate an indication of a network event; (Spohn, see paragraph [0007], one or more link metrics associated with the link are dynamically recalculated every 10 seconds, one or more link state changes are monitored based on the one or more link metrics, wherein the link state changes are monitored every 60 seconds, and a single link metric is determined based on the link bandwidth to the peer node and the link latency to the peer node)
transmit, using the network interface, the indication of the network event toward a first one or more other network nodes; (Spohn, see paragraph [0058], DLSP 215 sends one or more routing update messages to its peer nodes (e.g., nodes 201-204) that convey the state of links maintained on the topology database. For example, when node 205 periodically probes the links of its peer nodes, node 205 may establish/discover a new link with a new peer node (or a new node that was not initially in the network) and thus will send the link state information to the new peer node. Note that this link state information will only be shared with those nodes in the topology database that are part of the SPT).
and 
and a second network node configured to: receive the indication of the network event from the first network node, or via another path or mechanism not involving the first network node, (Spohn, see paragraph [0081], the forwarding engine may receive notifications (or updates) such as, but is not limited to, a dynamic link state routing protocol (DLSP), a total number of available paths, a plurality of specifications regarding each of the networks that are reachable, and a router address (e.g., a destination address for the incoming packets). Note that each of the routers as described herein has a forwarding engine) and maintain, based at least in part on the indication of the network event, network status information for a plurality of different portions of the network (Spohn, see paragraph [0082], interface table maintains information on peer nodes, which is updated with outside forwarding agents. A load distribution table may include one or more entries, including a list of paths (or link patterns) to a given destination node, one or more attributes (e.g., a sequence of addresses), a load ratio of a path, an error rate, a link bandwidth, and a link latency. An anchor table maintains information of key entries, where each key entry can provide a network address for each of the routers on the topology database).
Spohn doesn’t explicitly teach actively inhibit transmission of the indication of the network event toward a second one or more other network nodes. Spohn also doesn’t teach upon the first network node inhibiting transmission of the indication of the network event maintain based at least in part on the indication of the network event network status information for a plurality of different portions of the network
In analogous art Indiresan teaches actively inhibit transmission of the indication of the network event toward a second one or more other network nodes (Indiresan, see paragraph [0028], wherein a data packet forwarded by the first node to the second node(s) will be forwarded back to the first node, either directly or via other nodes in the network. A data packet forwarded through a routing loop can expend network resources without arriving at its destination. Also see paragraph [0029], These data packets may be referred to as “traceroute packets.” When any one of the data packets is routed through the network, a receiving node may identify that the data packet is expired using its expiration field and may return an ICMP message (e.g., a Time Exceeded message) to the testing node. Based on the ICMP messages returned in response to the data packets, the testing node can identify latency through one or more network paths between the testing node and the destination, as well as identify the nodes along the network path(s).)
Indiresan also teaches upon the first network node inhibiting transmission of the indication of the network event maintain based at least in part on the indication of the network event network status information for a plurality of different portions of the network (Indiresan, see paragraph [0029], These data packets may be referred to as “traceroute packets.” When any one of the data packets is routed through the network, a receiving node may identify that the data packet is expired using its expiration field and may return an ICMP message (e.g., a Time Exceeded message) to the testing node. Based on the ICMP messages returned in response to the data packets, the testing node can identify latency  through one or more network paths between the testing node and the destination, as well as identify the nodes along the network path(s)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Indiresan and apply them on the teaching of Spohn as doing so would help in identifying the presence of routing loops with the network, in real time. (Indiresan, see paragraph [0028]).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/25/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449